Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01187-CV

                                LINDA DOUGLAS, Appellant

                                                V.

            TAYLOR SIMS AND DALLAS PERFORMANCE, LLC., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03688-E

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

27, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE